F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         DEC 17 2002
                          FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                Clerk

 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,
                                                        No. 02-8023
 v.                                                (D.C. No. 01-CR-03-B)
                                                         (D. Wyo.)
 SERGIO PINUELAS-SAUCEDA, also
 known as Marco Antonio Magnino,

              Defendant-Appellant.


                           ORDER AND JUDGMENT


Before BRISCOE , Circuit Judge, BRORBY , Senior Circuit Judge, and       HARTZ ,
Circuit Judge.



      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument. This order and judgment is not binding

precedent, except under the doctrines of law of the case, res judicata, and

collateral estoppel. The court generally disfavors the citation of orders and

judgments; nevertheless, an order and judgment may be cited under the terms and

conditions of 10th Cir. R. 36.3.
      Defendant Sergio Pinuelas-Sauceda pleaded guilty to illegal reentry of a

previously deported alien, and also entered a conditional guilty plea to one count

of possession with intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841, subject to his right to appeal the district court’s denial of his motion to

suppress. See Fed. R. Crim. P. 11(a)(2) (conditional pleas). On appeal defendant

contends that the district court erred by not suppressing evidence obtained as a

result of a warrant issued to search the house where he was arrested in

Torrington, Wyoming. In particular, defendant argues that the warrant was based

on “stale” information and on unreliable statements from a police informant. We

affirm.


                                   I. Background

      Beginning in August 2000, law enforcement officers began an investigation

into methamphetamine trafficking in Scotts Bluff County, Nebraska. Between

August and December of 2000, officers made three controlled buys of

methamphetamine from Anna Adams. Adams was arrested on December 10,

2000, and agreed to cooperate with the police by providing statements identifying

her supplier.

      Adams admitted buying at least four pounds of methamphetamine over the

preceding three to six months from a man she knew as “Kia-amo,” from Phoenix,

Arizona. Adams stated that she traveled to Phoenix on numerous occasions to

                                          -2-
buy half-pound to one-pound amounts of methamphetamine from Kia-amo, paying

between $7,000 to $8,000 per pound.

      Adams stated that she also met with Kia-amo and his associates to buy

methamphetamine at a trailer house located at 527 E. 3rd in Torrington,

Wyoming. Adams admitted buying methamphetamine from Kia-amo at that

location on December 9, 2000, the day before her arrest and interview. She stated

that she bought two ounces of methamphetamine that day, but that she saw

approximately two pounds of the drug in the house. Adams also admitted that

$4,200 in cash found in her car at the time of her arrest belonged to Kia-amo, and

that she had been instructed to send the money to one of Kia-amo’s associates in

Phoenix.

      Adams stated that she did not know Kia-amo’s real identity, but that she

had seen a Mexico identification card with the name Mauricio Moreno. She also

stated that she had traded two cars to Kia-amo in exchange for drugs within the

past six months. Further, Adams said that Kia-amo and two of his associates were

currently in Room 12 of the Sands Motel in Scottsbluff, Nebraska. According to

Adams, one of the two bartered vehicles was parked outside that motel. The other

car, she said, was parked outside the trailer house in Torrington. Finally, based

on her association with Kia-amo, Adams stated that she believed Kia-amo was a

large-scale drug trafficker.


                                         -3-
         Acting on this information, officers went to Room 12 of the Sands Motel,

where they found three Hispanic men. One of the men had an identification card

with the name Mauricio Moreno. That man told officers that a vehicle parked

outside the motel belonged to him, although it was registered to Adams. Police

arrested the three men after determining they were in the United States illegally.

         Later that day police transported Adams to Torrington, Wyoming,

where they met Special Agent Propps of the Wyoming Division of Criminal

Investigation. Adams identified the trailer house at 527 E. 3rd as the house in

which she bought methamphetamine. Additionally, she identified a car parked in

the driveway of that house as one of the two vehicles she traded to Kia-amo for

drugs.

         The next day, December 11, 2000, Special Agent Propps prepared an

affidavit requesting a warrant to search the house at 527 E. 3rd for

methamphetamine and for paraphernalia commonly associated with the sale and

use of the drug. The affidavit included a narrative of events surrounding Adams’

arrest as well as her statements to police and subsequent identification of the

house and car in Torrington. The warrant was issued and executed the same day,

resulting in the seizure of a quantity of methamphetamine. During the search,

police arrested defendant attempting to flee the house. He was subsequently

charged with illegal reentry of a previously deported alien, in violation of 8


                                          -4-
U.S.C. § 1326, and of possession with intent to distribute more than 500 grams of

methamphetamine, in violation of 21 U.S.C. § 841.

      Defendant moved to suppress the evidence obtained pursuant to the search

warrant arguing, among other things   , that the information in the affidavit was

impermissibly stale and that Adams’ incriminating statements were unreliable.

The district court rejected those arguments and denied the motion. Defendant

ultimately pleaded guilty to both counts, reserving the right to appeal the district

court’s denial of his motion to suppress. Defendant was sentenced, and now

appeals the court’s ruling on the motion.


                              II. Standard of Review

      A judge’s task in assessing whether probable cause exists to issue a search

warrant

      is simply to make a practical, common-sense decision whether, given
      all the circumstances set forth in the affidavit before him, including
      the “veracity” and “basis of knowledge” of persons supplying
      hearsay information, there is a fair probability that contraband or
      evidence of a crime will be found in a particular place.

Illinois v. Gates , 462 U.S. 213, 238 (1983). “[A] magistrate judge’s decision to

issue a warrant is entitled to great deference from the reviewing court.”

United States v. Tuter , 240 F.3d 1292, 1295 (10th Cir.) (internal quotation marks

omitted), cert. denied , 122 S. Ct. 195 (2001). “Accordingly, we need only ask

whether, under the totality of the circumstances presented in the affidavit, the

                                          -5-
magistrate judge had a substantial basis for determining that probable cause

existed.” Id. (internal quotation marks omitted);         see also Gates , 462 U.S. at 238-

39. Probable cause exists when the affidavit “sets forth facts that would lead a

prudent person to believe there is a fair probability that contraband or evidence of

a crime will be found in a particular place.”         United States v. Basham , 268 F.3d

1199, 1203 (10th Cir. 2001),    cert. denied , 122 S. Ct. 1336 (2002). When

reviewing the district court’s denial of a motion to suppress, we view the

evidence in the light most favorable to the government and accept the district

court’s findings of fact unless they are clearly erroneous.        Id. But the ultimate

determination of reasonableness under the Fourth Amendment is reviewed de

novo. Id.


                                      III. Staleness

       Defendant first contends that the information contained in the affidavit was

stale because Adams’ observation of drugs in the Torrington, Wyoming, house

was two days before the execution of the warrant. We have held that “[p]robable

cause to search cannot be based on stale information that no longer suggests that

the items sought will be found in the place to be searched.”          United States v.

Snow, 919 F.2d 1458, 1459 (10th Cir. 1990). To determine whether information

is stale, however, we look not only at the element of time, but also at “the nature

of the criminal activity, the length of the activity, and the nature of the property

                                                -6-
to be seized.” Id. at 1460 (internal quotation marks omitted). In particular,

“where the affidavit properly recites facts indicating activity of a protracted and

continuous nature, a course of conduct, the passage of time becomes less

significant.”   United States v. Johnson , 461 F.2d 285, 287 (10th Cir. 1972).

       In the present case we agree with the district court that the information

used to support the warrant was not impermissibly stale. In addition to the

relatively brief period of time between Adams’ observation and the execution of

the warrant, cf. Andresen v. Maryland , 427 U.S. 463, 478-79 n.9 (1976) (noting

three-month time lapse was not unreasonable under the circumstances);      Johnson ,

461 F.2d at 287 (holding that information obtained three weeks before affidavit

was filed was not stale), the affidavit contains information evidencing a large-

scale and continuing drug distribution operation. The affidavit recounts

a three-month criminal investigation into Adams’ drug activity. The affidavit also

contains Adams’ statements that she had purchased methamphetamine on

“numerous occasions” (totaling at least four pounds of the drug) over the past

three to six months from the man whom she believed rented the Torrington,

Wyoming, house. Additionally, the affidavit indicates Adams and Kia-amo

routinely dealt with large amounts of cash; Adams stated she paid Kia-amo $7,000

to $8,000 per pound of methamphetamine and admitted she was holding $4,200

for his benefit at the time of her arrest. The cumulative nature of this


                                          -7-
information, coupled with Adams’ statement of seeing a two-pound supply of

methamphetamine at the Torrington house during her most recent purchase, is

enough to suggest that the items listed in the warrant were likely to be found in

the place to be searched.   See United States v. $149,442.43 in U.S. Currency      ,

965 F.2d 868, 873 (10th Cir. 1992) (holding that evidence of past drug activity,

coupled with recent purchases with large amounts of cash, demonstrated “a strong

probability of continuous ongoing criminal involvement covering a broad span of

time”). Thus, we conclude that the warrant was not based on stale information.


                              IV. Informant Reliability

       Defendant next contends that Adams’ incriminating statements to the police

were unreliable. “We evaluate informant information for probable cause in a

search warrant affidavit under the ‘totality of the circumstances’ test.”

United States v. Sturmoski , 971 F.2d 452, 457 (10th Cir. 1992) (quoting        Gates ,

462 U.S. at 238). In his brief on appeal, defendant challenges the affidavit’s

validity based on the lack of an attestation that Adams was reliable. But “even if

we entertain some doubt as to an informant’s motives, h[er] explicit and detailed

description of alleged wrongdoing, along with a statement that the event was

observed first-hand, entitles h[er] tip to greater weight than might otherwise be

the case.” Gates , 462 U.S. at 234. Thus, the detail of Adams’ information lends

it substantial credibility. In addition, we have held that “there is no need for a

                                           -8-
declaration of the reliability of an informant when the informant’s information is

corroborated by other information.”        Sturmoski , 971 F.2d at 457.   An informant’s

allegations of criminal conduct may be corroborated by independent verification

of facts not in themselves incriminatory, because such verification provides a

“substantial basis for crediting” the incriminating allegation.      Gates , 462 U.S. at

245 (internal quotations marks deleted).       See Draper v. United States , 358 U.S.

307, 309-10, 312-13 (1959). In the present case, the district court concluded that

Adams’ statements concerning methamphetamine sales in the Torrington house

were independently verified by the following information:

       1) on December 10, 2000, [police officers] went to room number 12
       at the Sands Motel and contacted three Hispanic males, one of whom
       was carrying a Mexico Identification card with the name Mauricio
       Moreno; 2) [police officers] located a vehicle registered to [Adams]
       parked outside room number 12; and 3) the man carrying the Mexico
       Identification card with the name Mauricio Moreno told [police
       officers] that the vehicle registered to [Adams] was in fact his
       vehicle.

R., Vol. 1, Doc. 70 at 14. Moreover, the affidavit for the warrant states that

officers determined that the utilities for the Torrington house were in the name of

Ed Perez, thereby confirming Adams’ statement that the landlord was a man

named “Ed” with an Hispanic last name. Hence, we conclude that the issuing

judge could properly credit Adams’ allegations of criminal activity.




                                              -9-
                                 V. Conclusion

      Because we conclude that the judge had a substantial basis for finding

probable cause to issue the warrant, the judgment of the United States District

Court for the District of Wyoming is AFFIRMED.


                                      Entered for the Court


                                      Harris L Hartz
                                      Circuit Judge




                                       -10-